Case 3:20-cv-00567-TJC-JBT Document 4 Filed 09/02/20 Page 1 of 2 PageID 34




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  MARGUERITE SMITH, Decedent,
  Floyd A. Smith,

        Plaintiff,

  v.                                              Case No. 3:20-cv-567-J-32JBT

  GENWORTH LIFE INSURANCE
  COMPANY OF VIRGINIA and
  TRADITIONAL MORTGAGE
  CORP. OF FLORIDA,

        Defendants.



                                    ORDER

        This case is before the Court sua sponte on the issue of pro se Plaintiff

  Marguerite Smith’s failure to pay the $400.00 filing fee or file a request to

  proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a)(1). On July 20,

  2020, the assigned United States Magistrate Judge issued a Report and

  Recommendation (Doc. 3) recommending that the case be dismissed without

  prejudice for lack of prosecution. No party has filed an objection to the Report

  and Recommendation, and the time in which to do so has passed. See 28 U.S.C.

  § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a). Upon de novo review of
Case 3:20-cv-00567-TJC-JBT Document 4 Filed 09/02/20 Page 2 of 2 PageID 35




  the file and for the reasons stated in the Report and Recommendation (Doc. 3),

  it is hereby

        ORDERED:

        1.       The Report and Recommendation of the Magistrate Judge (Doc. 3)

  is ADOPTED as the opinion of the Court.

        2.       Plaintiff Marguerite Smith’s Complaint (Doc. 1) is DISMISSED

  without prejudice.

        3.       The Clerk shall close the file.

        DONE AND ORDERED in Jacksonville, Florida the 2nd day of

  September, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

  tnm
  Copies:

  Honorable Joel B. Toomey
  United States Magistrate Judge

  Marguerite Smith
  10522 Maidstone Cove Drive
  Jacksonville, FL 32218




                                             2
